Case 2:20-cv-00040-JRG-RSP Document 35 Filed 10/08/20 Page 1 of 1 PageID #: 386




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  TACTUS TECHNOLOGIES LLC,                       §
                                                 §
              Plaintiff,                         §
                                                 §
  v.                                             §         Case No. 2:20-cv-00040-JRG-RSP
                                                 §
  HMD GLOBAL OY,                                 §
                                                 §
              Defendant.                         §

                                             ORDER

        Before the Court is the Stipulation of Dismissal with Prejudice (the "Stipulation") filed

 jointly by Plaintiff Tactus Technologies LLC and Defendant HMD Global Oy. (Dkt. No. 34). In

 the Stipulation, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate

 and agree that all of Tactus’s claims in this action against HMD Global shall be dismissed with
     .
 prejudice and each party shall bear its own costs, expenses, and attorneys’ fees.

        Accordingly, the Court ACCEPTS AND ACKNOWLEDGES that all of Tactus’s

 claims in this action against HMD Global are DISMISSED WITH PREJUDICE and that

 each party shall bear its own costs, expenses, and attorneys’ fees. All pending claims for

 relief not explicitly granted herein are DENIED AS MOOT. The Clerk of the Court is

 directed to CLOSE the above-captioned case.

        So ORDERED and SIGNED this 8th day of October, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE


                                                1/1
